Case 9:17-cv-00158-RC-KFG Document 42 Filed 05/27/20 Page 1 of 2 PageID #: 116



                            **NOT FOR PRINTED PUBLICATION**



                           IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

LIONELL WEST                                     §

VS.                                              §      CIVIL ACTION NO. 9:17-CV-158

OFFICER LISA BROWN, ET AL.                       §

                         ORDER ACCEPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Lionell West, a prisoner previously confined at the Polunsky Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against Officer Lisa Brown and

unidentified defendants.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends denying defendant Brown’s motion to dismiss for failure to state

a claim upon which relief may be granted.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

Plaintiff filed a notice agreeing with the Magistrate Judge’s recommendation.
Case 9:17-cv-00158-RC-KFG Document 42 Filed 05/27/20 Page 2 of 2 PageID #: 117



                         **NOT FOR PRINTED PUBLICATION**



                                          ORDER

      Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report and recommendation of the Magistrate Judge (document no. 36) is ACCEPTED.

Defendant Brown’s motion to dismiss (document no. 32) is DENIED.

            So ORDERED and SIGNED this 27 day of May, 2020.




                                                            ________________________________
                                                                  Ron Clark, Senior Judge




                                               2
